Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: claims 1, 8, and 15 use the acronym "TF-IDF" without explaining its meaning.  Claims 1, 8, and 15 should read (emphasized) "… multiplying the set of exponential weights by a Term Frequency-Inverse Document Frequency (TF-IDF) score associated with each word…".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims, US Pat. No. 10,565,234 in view of Parikh, US Pub. No. 2015/0213506.
Regarding claim 1, Sims teaches:
logging an IT service ticket when text is entered into a description field (receives user input defining ticket information, Col. 24, ll. 24 – 36; see also Col. 25, ll. 45-50 discussing saving ticket; and Col. 2, ll. 30-38 noting system is for tracking support requests, bug requests, etc.); 
creating a filtered description field by removing triggers from the text entered into the description field (cleans document including removing punctuation, Col. 8, ll. 31-42); 
computing a set of weights based on the text in the filtered description field (calculates weights for words in the document, Col. 10, ll. 62 – Col. 11, l. 6); 
assigning the set of weights to each word in the filtered description field (applies weighting mechanism to each word vector, Col. 10, ll. 62 – Col. 11, l. 6); 
multiplying the set of weights by a TF-IDF score associated with each word (applies weighting mechanism to each word vector, using TF-IDF, Col. 10, ll. 62 – Col. 11, l. 6); 
and determining an IT service ticket category based on a result generated by the multiplying (determines relationship with the calculated cluster and identifies potential classifications, Col. 27, ll. 51 – 63, Col. 32, ll. 26-53 and Fig. 10).  
However Sims does not teach but Parikh does teach:
computing a set of exponential weights based on the text (scores are weighted based on a geometric series, ¶¶[0062]-[0063]).
Further, it would have been obvious at the time of filing to combine the ticket classification of Sims with the geometric series weighting of Parikh because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is one of ordinary skill would have modified Sims to use a geometric series as weighting when performing textual analysis for situations where they wish to put greater emphasis on certain terms.
Regarding claim 2, the combination of Sims and Parikh teaches all the limitations of claim 1 and Sims further teaches:
wherein the IT service ticket may be logged via a medium selected from a group consisting of phone call, email, chat, text message, walk-in, web services, mobile app, and direct input  (receives user input defining ticket information, Col. 24, ll. 24 – 36; see also Col. 3, ll. 27-44; Col. 6, ll. 41-52 discussing input types).  
Regarding claim 3, the combination of Sims and Parikh teaches all the limitations of claim 1 and Sims further teaches:
wherein triggers are characters selected from a group consisting of stop words, punctuation marks, dates, and numbers (cleans document including removing punctuation, Col. 8, ll. 31-42).
Regarding claim 4, the combination of Sims and Parikh teaches all the limitations of claim 1 and Parikh further teaches:
wherein geometric progression 1, a, a2, a3, ... an is used to assign weights to each word in the filtered description field (scores are weighted based on a geometric series, ¶¶[0062]-[0063)].
Further, it would have been obvious at the time of filing to combine the ticket classification of Sims with the geometric series weighting of Parikh because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is one of ordinary skill would have modified Sims to use a geometric series as weighting when performing textual analysis for situations where they wish to put greater emphasis on certain terms.
Regarding claim 6, the combination of Sims and Parikh teaches all the limitations of claim 1 and Sims further teaches:
generating features for machine learning (generates documents for training model, Col. 8, ll. 24-58 and Fig. 3); 
utilizing the generated features for building a supervised machine learning model (generates language model, Col. 9, ll. 1-15; see also Col. 31, ll. 27-51 discussing using supervised learning);
and evaluating the supervised machine learning model through analyzation of data from historical IT service tickets (training is reviewed/adjusted with user input, Col. 31, ll. 42-51).  
Regarding claim 7, the combination of Sims and Parikh teaches all the limitations of claim 6 and Sims further teaches:
wherein the supervised machine learning model recognizes and memorizes the data from the historical IT service tickets (saves document data for training, Col. 8, ll. 42-68 and Fig. 3).  

Regarding claim 8, Sims teaches:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising (processors and non-transitory storage medium, Col. 6, ll. 15-34, Col. 6 l. 64 – Col. 7, l. 10 and Fig. 2):
logging an IT service ticket when text is entered into a description field (receives user input defining ticket information, Col. 24, ll. 24 – 36; see also Col. 25, ll. 45-50 discussing saving ticket; and Col. 2, ll. 30-38 noting system is for tracking support requests, bug requests, etc.); 
creating a filtered description field by removing triggers from the text entered into the description field (cleans document including removing punctuation, Col. 8, ll. 31-42); 
computing a set of weights based on the text in the filtered description field (calculates weights for words in the document, Col. 10, ll. 62 – Col. 11, l. 6); 
assigning the set of weights to each word in the filtered description field (applies weighting mechanism to each word vector, Col. 10, ll. 62 – Col. 11, l. 6); 
multiplying the set of weights by a TF-IDF score associated with each word (applies weighting mechanism to each word vector, using TF-IDF, Col. 10, ll. 62 – Col. 11, l. 6); 
and determining an IT service ticket category based on a result generated by the multiplying (determines relationship with the calculated cluster and identifies potential classifications, Col. 27, ll. 51 – 63, Col. 32, ll. 26-53 and Fig. 10).  
However Sims does not teach but Parikh does teach:
computing a set of exponential weights based on the text (scores are weighted based on a geometric series, ¶¶[0062]-[0063]).
Further, it would have been obvious at the time of filing to combine the ticket classification of Sims with the geometric series weighting of Parikh because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is one of ordinary skill would have modified Sims to use a geometric series as weighting when performing textual analysis for situations where they wish to put greater emphasis on certain terms.
Regarding claim 9, the combination of Sims and Parikh teaches all the limitations of claim 8 and Sims further teaches:
wherein the IT service ticket may be logged via a medium selected from a group consisting of phone call, email, chat, text message, walk-in, web services, mobile app, and direct input  (receives user input defining ticket information, Col. 24, ll. 24 – 36; see also Col. 3, ll. 27-44; Col. 6, ll. 41-52 discussing input types).  
Regarding claim 10, the combination of Sims and Parikh teaches all the limitations of claim 8 and Sims further teaches:
wherein triggers are characters selected from a group consisting of stop words, punctuation marks, dates, and numbers (cleans document including removing punctuation, Col. 8, ll. 31-42).
Regarding claim 11, the combination of Sims and Parikh teaches all the limitations of claim 8 and Parikh further teaches:
wherein geometric progression 1, a, a2, a3, ... an is used to assign weights to each word in the filtered description field (scores are weighted based on a geometric series, ¶¶[0062]-[0063)].
Further, it would have been obvious at the time of filing to combine the ticket classification of Sims with the geometric series weighting of Parikh because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is one of ordinary skill would have modified Sims to use a geometric series as weighting when performing textual analysis for situations where they wish to put greater emphasis on certain terms.
Regarding claim 13, the combination of Sims and Parikh teaches all the limitations of claim 8 and Sims further teaches:
generating features for machine learning (generates documents for training model, Col. 8, ll. 24-58 and Fig. 3); 
utilizing the generated features for building a supervised machine learning model (generates language model, Col. 9, ll. 1-15; see also Col. 31, ll. 27-51 discussing using supervised learning);
and evaluating the supervised machine learning model through analyzation of data from historical IT service tickets (training is reviewed/adjusted with user input, Col. 31, ll. 42-51).  
Regarding claim 14, the combination of Sims and Parikh teaches all the limitations of claim 13 and Sims further teaches:
wherein the supervised machine learning model recognizes and memorizes the data from the historical IT service tickets (saves document data for training, Col. 8, ll. 42-68 and Fig. 3).  

Regarding claim 15, Sims teaches:
one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor capable of performing a method, the method comprising (processors and non-transitory storage medium, Col. 6, ll. 15-34, Col. 6 l. 64 – Col. 7, l. 10 and Fig. 2):
logging an IT service ticket when text is entered into a description field (receives user input defining ticket information, Col. 24, ll. 24 – 36; see also Col. 25, ll. 45-50 discussing saving ticket; and Col. 2, ll. 30-38 noting system is for tracking support requests, bug requests, etc.); 
creating a filtered description field by removing triggers from the text entered into the description field (cleans document including removing punctuation, Col. 8, ll. 31-42); 
computing a set of weights based on the text in the filtered description field (calculates weights for words in the document, Col. 10, ll. 62 – Col. 11, l. 6); 
assigning the set of weights to each word in the filtered description field (applies weighting mechanism to each word vector, Col. 10, ll. 62 – Col. 11, l. 6); 
multiplying the set of weights by a TF-IDF score associated with each word (applies weighting mechanism to each word vector, using TF-IDF, Col. 10, ll. 62 – Col. 11, l. 6); 
and determining an IT service ticket category based on a result generated by the multiplying (determines relationship with the calculated cluster and identifies potential classifications, Col. 27, ll. 51 – 63, Col. 32, ll. 26-53 and Fig. 10).  
However Sims does not teach but Parikh does teach:
computing a set of exponential weights based on the text (scores are weighted based on a geometric series, ¶¶[0062]-[0063]).
Further, it would have been obvious at the time of filing to combine the ticket classification of Sims with the geometric series weighting of Parikh because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is one of ordinary skill would have modified Sims to use a geometric series as weighting when performing textual analysis for situations where they wish to put greater emphasis on certain terms.
Regarding claim 16, the combination of Sims and Parikh teaches all the limitations of claim 15 and Sims further teaches:
wherein the IT service ticket may be logged via a medium selected from a group consisting of phone call, email, chat, text message, walk-in, web services, mobile app, and direct input  (receives user input defining ticket information, Col. 24, ll. 24 – 36; see also Col. 3, ll. 27-44; Col. 6, ll. 41-52 discussing input types).  
Regarding claim 17, the combination of Sims and Parikh teaches all the limitations of claim 15 and Sims further teaches:
wherein triggers are characters selected from a group consisting of stop words, punctuation marks, dates, and numbers (cleans document including removing punctuation, Col. 8, ll. 31-42).
Regarding claim 18, the combination of Sims and Parikh teaches all the limitations of claim 15 and Parikh further teaches:
wherein geometric progression 1, a, a2, a3, ... an is used to assign weights to each word in the filtered description field (scores are weighted based on a geometric series, ¶¶[0062]-[0063)].
Further, it would have been obvious at the time of filing to combine the ticket classification of Sims with the geometric series weighting of Parikh because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is one of ordinary skill would have modified Sims to use a geometric series as weighting when performing textual analysis for situations where they wish to put greater emphasis on certain terms.
Regarding claim 20, the combination of Sims and Parikh teaches all the limitations of claim 15 and Sims further teaches:
generating features for machine learning (generates documents for training model, Col. 8, ll. 24-58 and Fig. 3); 
utilizing the generated features for building a supervised machine learning model (generates language model, Col. 9, ll. 1-15; see also Col. 31, ll. 27-51 discussing using supervised learning);
and evaluating the supervised machine learning model through analyzation of data from historical IT service tickets (training is reviewed/adjusted with user input, Col. 31, ll. 42-51).  

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Parikh, further in view of StackExchange "What is the most scientific way to assign weights to historical data?" Mathematics, Feb. 21, 2014, herein referred to as "Stack Exchange".
Regarding claim 5, the combination of Sims and Parikh teaches all the limitations of claim 4 and does not teach but Stack Exchange does teach:
wherein the geometric progression 1, a, a2, a3, ... an is normalized by dividing the geometric progression 1, a, a2, a3, ... an by a total sum of weight 1/1-a to get 1/1-a, a/1-a, a2/1-a, a3/1-a,…an/1-a to assign weights to each word in the filtered description field (uses normalized geometric progression to weigh variables, pg. 1 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the ticket classification with geometric series weighting of Sims and with the normalized geometric progression of Stack Exchange because Sims suggests normalizing the weightings, Col. 18, ll. 3-9, and Stack Exchange shows how to normalize a geometric series and because Stack Exchange explicitly suggests using normalized geometric weights because they are the most well-behaved function, pg. 1 of PDF provided with this Office Action; see MPEP 2143.I.G.

Regarding claim 12, the combination of Sims and Parikh teaches all the limitations of claim 11 and does not teach but Stack Exchange does teach:
wherein the geometric progression 1, a, a2, a3, ... an is normalized by dividing the geometric progression 1, a, a2, a3, ... an by a total sum of weight 1/1-a to get 1/1-a, a/1-a, a2/1-a, a3/1-a,…an/1-a to assign weights to each word in the filtered description field (uses normalized geometric progression to weigh variables, pg. 1 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the ticket classification with geometric series weighting of Sims and with the normalized geometric progression of Stack Exchange because Sims suggests normalizing the weightings, Col. 18, ll. 3-9, and Stack Exchange shows how to normalize a geometric series and because Stack Exchange explicitly suggests using normalized geometric weights because they are the most well-behaved function, pg. 1 of PDF provided with this Office Action; see MPEP 2143.I.G.

Regarding claim 19, the combination of Sims and Parikh teaches all the limitations of claim 18 and does not teach but Stack Exchange does teach:
wherein the geometric progression 1, a, a2, a3, ... an is normalized by dividing the geometric progression 1, a, a2, a3, ... an by a total sum of weight 1/1-a to get 1/1-a, a/1-a, a2/1-a, a3/1-a,…an/1-a to assign weights to each word in the filtered description field (uses normalized geometric progression to weigh variables, pg. 1 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the ticket classification with geometric series weighting of Sims and with the normalized geometric progression of Stack Exchange because Sims suggests normalizing the weightings, Col. 18, ll. 3-9, and Stack Exchange shows how to normalize a geometric series and because Stack Exchange explicitly suggests using normalized geometric weights because they are the most well-behaved function, pg. 1 of PDF provided with this Office Action; see MPEP 2143.I.G.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cormack, US Pat. No. 8,620,842 teaches a similar method of classifying data
Zhao et al, US Pub. No. 9,201,967 teaches a similar method of classification
Choi, Woo-Seok, Ki-Cheol Yoo, and S. Choi. "Create List of Stopwords and Typing Error by TF-IDF Weight Value." EasyChair (2019) teaches a similar method of filtering data using TF-IDF
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629